Title: To Thomas Jefferson from Tompson Skinner, 28 April 1807
From: Skinner, Tompson
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston April 28th. 1807
                        
                        I ask permission to resign the office of Marshal For the Massachusetts District And that you would be pleased
                            to Accept My Resignation—
                        Should be very much Obliged by the Appointment Of A Successor at the Earliest period, that will Comport with
                            the Convenience of the Executive
                        with the Highest Sentiments of Esteem & respect I am Sir Your Obt Humble Servant
                        
                            Tompson J Skinner
                            
                        
                    